Citation Nr: 1029972	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-35 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependence and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  

3.  Whether a March 3, 1978, rating decision was clearly and 
unmistakably erroneous (CUE) in its denial of a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1950 to August 
1952.  He died in August 1994.  The appellant is the Veteran's 
surviving spouse.  

This matter is on appeal from the Newark, New Jersey, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge 
in January 2010.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In January 2010, prior to the promulgation of a decision in 
the appeal, the appellant indicated her intent to withdraw the 
cause of death and DIC claims.  

2.  In March 3, 1978, the RO denied the Veteran's claim for 
entitlement to individual unemployability.  

3.  The March 1978 rating decision did not incorrectly apply the 
applicable statutory and regulatory provisions existing at the 
time, such that the outcome of the claim would have been 
manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to 
service connection for the cause of the Veteran's death have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).  

2.  The criteria for withdrawal of an appeal for entitlement to 
DIC benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

3.  The March 3, 1978, rating decision did not contain CUE in its 
denial of the Veteran's claim for a TDIU.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal for 
entitlement to service connection for the cause of the Veteran's 
death and for entitlement to DIC benefits and, hence, there 
remain no allegations of error of fact or law for appellate 
consideration for those two issues.  Accordingly, the Board does 
not have jurisdiction to review those two appeals and they are 
dismissed.  

Claim for CUE

At the outset, the Board notes that the appellant has standing to 
bring this claim of CUE.  In general, a claim cannot be 
collaterally attacked by anyone other than the original claimant.  
However, an exception exists whereby an appellant may assert CUE 
in a prior final decision to support an argument that she would 
be entitled to DIC benefits.  38 C.F.R. § 3.22; Roberts v. Peake, 
2008 WL 5102314, pg. 4 (Vet. App.).  

In the present case, if the appellant's CUE application were 
granted, she would be eligible for DIC benefits pursuant to 
38 U.S.C.A. § 1318.  Therefore, the assertion of CUE would 
support an argument that she would be entitled to DIC benefits 
and she has standing.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior rating 
decision may be reversed or amended.  38 C.F.R. § 3.105(a).  

For the purpose of authorizing benefits, the rating or other 
adjudicatory decision that constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  The determination as to whether 
CUE is shown in the March 3, 1978, rating decision must be based 
only on consideration of the evidence of record at the time of 
the decision in question, and with consideration of the laws 
extant at that time.  See Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim CUE 
on the basis that previous adjudications had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE.  See Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).  

Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or 
any other general, nonspecific claim of "error."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  In additional, failure to 
address a specific regulatory provision involves harmless error 
unless the outcome would have been manifestly different.  Id. at 
44.  

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination: 1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 2) the 
error must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made," and 3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

In a March 1978 rating decision, the RO denied the Veteran's 
claim for individual unemployability as a result of his service-
connected leg disability and an anxiety reaction.  In this 
regard, the RO found that 1) there was no evidence of treatment 
for PTSD and that 2) the Veteran did not meet the schedular 
requirements for individual unemployability.  The RO concluded 
that the evidence did not indicate that he was unemployable 
because of his service-connected disabilities.  

In the January 2010 hearing, the claimant alleged CUE in the 
March 1978 rating decision.  She asserts that the RO committed a 
legal error by failing to retrieve and consult the Veteran's 
Social Security Administration (SSA) records.  She also asserts 
that the RO committed a factual error by failing to grant him a 
50 percent rating for an anxiety reaction (later diagnosed as 
PTSD).  As discussed in further detail below, the Board finds 
that CUE is not shown in the March 1978 rating decision.  

With regard to the contention that the March 1978 rating decision 
contained legal error, the appellant alleges that the RO should 
have retrieved and considered the Veteran's SSA records.  Under 
the regulations in place at the time of the 1978 rating decision, 
the RO did have constructive possession of the SSA records.  38 
C.F.R. § 3.201 (1978).  

However, a failure to fulfill the duty to assist, such as a 
failure to request and obtain SSA records, cannot establish CUE.  
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a 
breach of a duty to assist cannot constitute CUE); Tetro v. 
Gober, 14 Vet. App. 100, 106 (2000) (finding that a breach of the 
duty to assist, including not retrieving SSA records, cannot 
constitute CUE).  

While the Board notes that the Veteran allegedly filed for SSA 
benefits in 1977, a decision of the SSA does not have a direct 
bearing on the RO's evaluation of a service-connected disorder.  
The Veterans Claim Court has established that the rating criteria 
used by the SSA, while pertinent to the adjudication of a claim 
for VA benefits, are not controlling for VA purposes.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Therefore, any decision of the SSA, including the amount of 
Social Security benefits granted to the Veteran on the basis of a 
disability, is not legally binding on the VA.  As such, the Board 
finds that the RO did not commit legal error in the March 1978 
rating decision by not obtaining SSA records when it denied 
individual unemployability.  

Moreover, failure to follow a specific regulatory provision 
constitutes harmless error unless the outcome would have been 
manifestly different.  Fugo, 6 Vet. App. at 44.  Significantly, 
the Board finds that there is nothing within 38 C.F.R. § 3.201, 
or other existing laws or regulations at the time of the March 
1978 rating decision, that would mandate a grant of individual 
unemployability based on the facts and evidence of record at that 
time.  

Specifically, of record was a November 1977 private medical 
evaluation which did not discuss whether the Veteran was even 
working at the time.  In addition, a February 1978 VA examination 
rendered no opinion on employability but noted only that he was 
getting disability retirement from a private industry.  This 
evidence did not support a finding of TDIU at the time.

Therefore, with regard to her contention that the March 1978 
rating decision contained legal error because the RO did not 
grant individual unemployability based on existing laws and 
regulations, the Board finds that a legal error is not shown.  

Next, the Board has considered the appellant's second contention, 
that the March 1978 rating decision constituted CUE because the 
decision contained factual error.  She alleges that the RO should 
have assigned a 50 percent rating for an anxiety reaction instead 
of refusing to assume jurisdiction of the claim and continuing 
the noncompensable rating.  

The appellant has essentially objected to the March 1978 decision 
because the RO determined that the weight of the evidence did not 
warrant a reconsideration of the Veteran's psychiatric rating.  
However, this assertion is simply a disagreement with factual 
determinations that the RO reached, and the law provides that a 
disagreement as to how the facts were weighed or evaluated by the 
RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  

Further, a claim of CUE on the basis that previous adjudications 
had improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, the 
appellant's contention that the evidence submitted regarding PTSD 
constituted sufficient evidence to increase the Veteran's PTSD 
rating merely amounts to a disagreement with the RO's evaluation 
of the facts before it; this contention does not give rise to a 
finding of CUE.  

In conclusion, the Board finds that the rating decision of March 
1978 did not incorrectly apply the applicable statutory and 
regulatory provisions existing at the time, such that the outcome 
of the claim would have been manifestly different but for the 
error.  As such, the criteria for reversing or revising the March 
3, 1978, rating decision on the basis of CUE have not been met.  

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA). VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)  In this case, VCAA 
notice is not required because the issue presented involves a 
motion for review of a prior final RO rating decision on the 
basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  


ORDER

The appeal for entitlement to service connection for the cause of 
the Veteran's death is dismissed

The appeal for entitlement to DIC benefits is dismissed.  

The motion for revision of the March 3, 1978, rating decision 
denying the Veteran's claim for a TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


